DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 11/2/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., US 20130244066 (hereinafter, Kang), in view of Less et al., US 20090155678 (hereinafter, Less).
As to Claim 1:
	Kang discloses a battery package (battery module 10) comprising 
one or more wafer/flat/thin batteries (see thin/flat batteries cells 11 in Fig. 5); and 
a housing enclosing the one or more wafer batteries (see “… The battery module 10 includes a plurality of battery cells 11… module receiving apparatus 20…” [0072, 0074]).
	However, Kang does not disclose the batteries are porous.
	In the same field of endeavor, Less also discloses coin cells stacked with each other as to form lithium cell (Fig. 1, [0070, 0120]) similar to that of Kang.  Less also discloses that the positive and negative electrode can be composed or porous composite electrode layer as to form the lithium cell having improve electrochemical stability [0074-0075].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a porous cathode and anode to the battery of Kang as taught by Less as to form the lithium cell having improve electrochemical stability [0074-0075].
As to Claim 2:
	Kang discloses the battery package (battery module 10) excludes a respective wafer- level sub-housing (121) enclosing each of the one or more porous wafer batteries (see Fig. 4 – note that they are no sub-housing in the package).  

    PNG
    media_image1.png
    980
    948
    media_image1.png
    Greyscale

As to Claim 3:
	Kang discloses the one or more porous wafer batteries comprises a single porous wafer battery (Fig. 4) comprising
wherein the battery package excludes an additional wafer battery (see Fig. 4 – note that it does not have additional wafer battery).  
	Kang does not disclose the anode and cathode that are porous.
	In the same field of endeavor, Less also discloses coin cells stacked with each other as to form lithium cell (Fig. 1, [0070, 0120]) similar to that of Kang.  Less also discloses that the positive and negative electrode can be composed or porous composite electrode layer as to form the lithium cell having improve electrochemical stability [0074-0075].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a porous cathode and anode to the battery of Kang as taught by Less as to form the lithium cell having improve electrochemical stability [0074-0075].
As to Claim 4:
	Kang discloses the one or more wafer batteries (see thin/flat batteries cells 11 in Fig. 5) comprises 
An anode, a cathode, and a separator battery.
	However, Kang does not disclose the anode and cathode that are porous and are in a form of a wafer/flat/thin sheet.
	In the same field of endeavor, Less also discloses coin cells stacked with each other as to form lithium cell (Fig. 1, [0070, 0120]) similar to that of Kang.  Less also discloses that the positive and negative electrode can be composed or porous composite electrode layer as to form the lithium cell having improve electrochemical stability [0074-0075].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a porous cathode and anode to the battery of Kang as taught by Less as to form the lithium cell having improve electrochemical stability [0074-0075].
As to Claims 6-7:
	Kang discloses a heating/cooling wafer enclosed by the housing, the heating/cooling wafer comprising 
a heating/cooling element ([0074, 0096], Fig. 5).
As to Claim 8:
	Kang discloses a cooling wafer comprising a cooling element ([0074, 0096], Fig. 5); wherein 
a majority portion of the cooling wafer is disposed external to the housing; and 
wherein a minority portion of the cooling wafer is disposed in the housing (as shown below in Fig. 5 – each of the housing 20 has a minor portion of it being within each housing while a major part of it is enteral to the housing).  
	Alternatively, Kang does not clearly disclose the external portion is the majority portion.
	The thermal exchange as arranged by Kang can be arranged depending on the application as to maximize the heat exchange and space within the application.  Thus, the arrangement is a design choice that can be optimized as to form the external portion as the majority portion and vice versa.
	Moreover, it has been held that re-arrangement, or reversal of parts is obvious.  Succinctly stated, fact that the claimed external portion and internal portion of the thermal exchange are structurally rearranged, or reversed is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed thermal exchange was significant. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts).

    PNG
    media_image2.png
    612
    716
    media_image2.png
    Greyscale

As to Claim 9:
	Kang discloses a temperature-adjusting wafer enclosed by the housing, the temperature-adjusting wafer comprising 
a heating wafer enclosed by the housing, the heating wafer comprising a heating element ([0074, 0096], Fig. 5); and 
a cooling wafer enclosed by the housing, the cooling wafer comprising a cooling element ([0074, 0096], Fig. 5).  
As to Claim 10:
	Kang discloses an internal volume of the housing, but does not disclose a sealed housing with liquid as to submerged the batteries.
	Less further discloses that the housing of the coin cells/pouch cells can be filled with electrolyte and sealed on all side as to form a closed battery with the housing inside [0124] which can allow the battery module to be more compact and allow the temperature to be better controlled within the module.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a sealed battery module with electrolyte in the inside of the housing of Kang as taught by Less as to allow the battery module to be more compact and allow the temperature to be better controlled within the module.
As to Claim 11:
	Kang discloses the housing comprises one or more slots; and wherein each porous wafer of the one or more porous wafers is inserted into a respective slot of the one or more slots (insertion slot 25, [0070, Figs. 4-5).
As to Claim 12:
	Kang discloses each slot of the one or more slots comprises a groove; and wherein a contact region of each porous wafer of the one or more porous wafers is inserted into the groove of the respective slot of the one or more slots (insertion slot 25, [0070, Figs. 4-5).  
As to Claim 13:
	Kang discloses a spacer is between a selected slot of the one and more slots and an adjacent slot of the one and more slots (heat pipe 32, heat transfer plate 33, [0074], Figs. 4-5).  
As to Claim 14:
	Kang discloses the housing (20, Fig. 5) further comprises 
an anode tab (bus bars 13, electrodes tabs 12; [0081], Fig. 3); and 
a cathode tab (bus bars 13, electrodes tabs 12; [0081], Fig. 3); and 
wherein the battery package further comprises 
a first plurality of conductive members (bus bars 13) connecting a respective anode of each of the one or more wafer batteries to the anode tab (bus bars 13, electrodes tabs 12; [0081], Fig. 3) of the housing (see “… The battery module 10…” [0072, 0074]); and 
a second plurality of conductive members (bus bars 13) connecting a respective cathode of each of the one or more wafer batteries to the cathode tab of the housing (bus bars 13, electrodes tabs 12; [0081], Fig. 3).  
As to Claim 15:
	Kang discloses the one or more wafer batteries (see thin/flat batteries cells 11 in Fig. 5) comprises 
a one-wafer battery (see thin/flat batteries cells 11 in Fig. 5) comprising 
an anode and a cathode [0073].
	However, Kang does not disclose the anode and cathode that are porous and are in a form of a wafer/flat/thin sheet.
In the same field of endeavor, Less also discloses coin cells stacked with each other as to form lithium cell (Fig. 1, [0070, 0120]) similar to that of Kang.  Less also discloses that the positive and negative electrode can be composed or porous composite electrode layer as to form the lithium cell having improve electrochemical stability [0074-0075].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a porous cathode and anode to the battery of Kang as taught by Less as to form the lithium cell having improve electrochemical stability [0074-0075].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., US 20130244066 (hereinafter, Kang), in view of Less et al., US 20090155678 (hereinafter, Less), as applied to Claim 1 above, and further in view of Shih et al., US 20100291431 (hereinafter, Shih).
As to Claim 5:
	Kang discloses the housing with inner surface (see Fig. 4), but does not disclose plurality of inner surfaces is covered with fire retardant.
	In the same field of endeavor, Shih also discloses a thin film lithium battery cell (Abstract, [0038]) similar to that of Kang.  Shih also discloses that a layer in the inner surfaces o fa housing comprises of a first layer 84 forming of parylene (fire retardant) as to impart resistant to environmental degradation to the battery [0053].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate parylene in the inner surface of the housing of Kang as taught by Shih as to impart resistant to environmental degradation to the battery [0053].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Gaben (US 20140308576) discloses plurality of stacked thin cells with porous separator [0006, 0041]. 
    PNG
    media_image3.png
    964
    662
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723